Exhibit 10.2

 

EXECUTION COPY

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (as the same may from time to time be amended, restated
or otherwise modified, this “Agreement”) is made as of the 25th day of March,
2011 by:

 

(a)                                  ACQUISITION CO. LANZA PARENT, a Delaware
corporation (the “Company”);

 

(b)                                 each Subsidiary, as hereinafter defined,
that is listed on Exhibit A hereto, and any other Subsidiary that hereafter
becomes a party hereto (such Subsidiaries, together with the Company, each, a
“Grantor” and collectively, the “Grantors”), jointly and severally, in favor of;

 

(c)                                  WILMINGTON TRUST FSB (“Wilmington”), as the
collateral agent under the Indenture, as hereinafter defined (the “Collateral
Agent”), for the benefit of the Secured Parties, as hereinafter defined.

 

1.                                       Recitals.

 

WHEREAS, the Company and Wilmington, as Collateral Agent and as trustee (in such
capacity, the “Trustee”), have entered into an Indenture, dated as of March 25,
2011 (as amended, restated, supplemented or otherwise modified from time to
time, the “Indenture”), pursuant to which the Company has issued 10% Senior
Secured Notes due June 1, 2017 in a principal amount of $285,000,000 (and,
together with any additional notes that may be issued by the Company from time
to time thereunder or exchanged therefor or for such additional notes, the
“Notes”);

 

WHEREAS, each Subsidiary of the Company, other than Herley and its Subsidiaries,
which are not required to become a party hereto until the fifteenth (15th)
business day following the Herley Acquisition, is required under the Indenture
to (a) become a party to the Indenture and deliver a Guarantee to guarantee the
payment of the Notes and the other Obligations of the Company thereunder and the
other Indenture Documents to which the Company is a party and (b) become a party
hereto as a Grantor and secure its Obligations under the Indenture, such
Guarantee and the other Indenture Documents to which it is a party pursuant to
the terms hereof;

 

WHEREAS, the Company desires to secure its Obligations under the Notes, the
Indenture and each other Indenture Document to which it becomes a party and each
other Grantor that becomes a party hereto desires to secure its Guarantee, the
Indenture and each other Indenture Document to which it becomes a party by
granting to Collateral Agent, for the benefit of itself, the Trustee and the
Secured Parties, security interests in the Collateral as set forth herein; and

 

WHEREAS, to induce the Initial Purchasers to severally purchase the Notes, each
Holder to hold the Notes to be held by it and Wilmington to act in its
capacities as Trustee and Collateral Agent, each Grantor desires to pledge,
grant, transfer, and assign to Collateral Agent, for the benefit of itself, the
Holders and the Trustee, a security interest in the Collateral to secure the
Obligations, as provided herein.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and each intending to
be bound hereby, Collateral Agent and each Grantor agree as follows:

 

2.                                       Definitions.  Except as specifically
defined herein, (a) capitalized terms used herein that are defined in the
Indenture shall have their respective meanings ascribed to them in the
Indenture, and (b) unless otherwise defined in the Indenture, terms that are
defined in the U.C.C. are used herein as so defined.  As used in this Agreement,
the following terms shall have the following meanings:

 

“Account” means an account, as that term is defined in the U.C.C.

 

“Account Debtor” means any Person obligated to pay all or any part of any
Account in any manner and includes (without limitation) any guarantor thereof or
other accommodation party therefor.

 

“Additional Documents” is defined in Section 5.1(b).

 

“Agreement” has the meaning set forth in the preamble hereto.

 

“Assigned Government Contract”  means all Government Contracts that (a) are for
an amount in excess of Five Hundred Thousand Dollars ($500,000) or, (b) pursuant
to the terms of Section 12 hereof, are required to be subject to an Instrument
of Assignment and Notice of Assignment of Claims.

 

“Books” means, with respect to each Grantor, all of such Grantor’s now owned or
hereafter acquired books and records (including all of its Records indicating,
summarizing, or evidencing its assets (including the Collateral) or liabilities,
all of such Grantor’s Records relating to its business operations or financial
condition, and all of its goods or General Intangibles related to such
information).

 

“Cash Collateral Account” means a commercial Deposit Account designated “cash
collateral account” and maintained by one or more Grantors with a depository
institution acceptable to the Collateral Agent, from which the Collateral Agent
shall have the exclusive right to withdraw funds until all of the Obligations
are paid in full.

 

“Cash Security” means all cash, instruments, Deposit Accounts, and other cash
equivalents, whether matured or unmatured, whether collected or in the process
of collection, upon which a Grantor presently has or may hereafter have any
claim, wherever located, including but not limited to any of the foregoing that
are presently or may hereafter be existing or maintained with, issued by, drawn
upon, or in the possession of the Collateral Agent or any Secured Party.

 

“Collateral” means

 

(a) with respect to each Grantor, all of such Grantor’s now owned or hereafter
acquired right, title, and interest in and to each of the following:

 

2

--------------------------------------------------------------------------------


 

(i)                                     personal property,

 

(ii)                                  Accounts, Investment Property,
instruments, contract rights, chattel paper, documents, supporting obligations,
letter-of-credit rights, Pledged Securities, Pledged Notes (if any), Government
Contracts, Commercial Tort Claims, General Intangibles, Inventory and Equipment,

 

(iii)                               funds now or hereafter on deposit in one or
more Cash Collateral Accounts, if any, and

 

(iv)                              Cash Security; and

 

(b)                                 Proceeds of any of the foregoing.  
Notwithstanding the foregoing and for the avoidance of doubt, the term
“Collateral” shall in no event include the Excluded Assets.

 

“Commercial Tort Claim” means a commercial tort claim, as that term is defined
in the U.C.C.

 

“Commercial Tort Claim Assignment” is defined in Section 16.

 

“Control Agreement” means, with respect to the applicable Grantor, a control
agreement executed and delivered by such Grantor, the Collateral Agent, and the
applicable securities intermediary (with respect to a Securities Account of such
Grantor) or bank (with respect to a Deposit Account of such Grantor).

 

“Default Rate” has the meaning provided in Section 4.01 of the Indenture.

 

“Defeasance” means, with respect to any obligation, the defeasance thereof
pursuant to a Legal Defeasance or Covenant Defeasance as described under
Section 8.01 of the Indenture.

 

“Deposit Account” means a deposit account, as that term is defined in the U.C.C.

 

“Designated Number” shall mean, with respect to any Issuer that is (1) a
Domestic Subsidiary of a Grantor, all of the Capital Stock of such Issuer held
by such Grantor and (2) a Foreign Subsidiary of a Grantor, with respect to its
Capital Stock that is (x) not Voting Stock, all of such Capital Stock of such
Issuer held by such Grantor and (y) Voting Stock, the largest whole number of
shares or units, as the case may be, of Voting Stock of such Issuer held by such
Grantor representing not greater than sixty- five percent (65%) of all of the
fully diluted issued and outstanding Voting Stock of such Issuer (whether or not
owned by such Grantor)

 

“Equipment” means equipment, as that term is defined in the U.C.C.

 

“Event of Default” means an event or condition that constitutes an Event of
Default, as defined in the Indenture.

 

“Excluded Assets” means:

 

3

--------------------------------------------------------------------------------


 

(1)                                  vehicles and other items covered by
certificates of title or ownership to the extent that a security interest cannot
be perfected solely by filing a UCC-1 financing statement (or similar
instrument);

 

(2)                                  leasehold interests in real property with
respect to which the Company or any Guarantor is a tenant or subtenant;

 

(3)                                  any asset or property right of any nature
if the grant of such security interest shall constitute or result in (A) the
abandonment, invalidation or unenforceability of such asset or property right or
the loss of use of such asset or property right or (B) a breach, termination or
default under any lease, license, contract or agreement, other than to the
extent that any such term would be rendered ineffective pursuant to Sections
9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law (including the Bankruptcy Code) or principles of equity, to which the
Company or Guarantor is party;

 

(4) any asset or property right of any nature to the extent that any applicable
law or regulation prohibits the creation of a security interest thereon (other
than to the extent that any such term would be rendered ineffective pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code (or any
successor provision or provisions) of any relevant jurisdiction or any other
applicable law or principles of equity);

 

(5) any applications for trademarks or service marks filed in the United States
Patent and Trademark Office (the “PTO”) pursuant to 15 U.S.C. §1051
Section 1(b) unless and until evidence of use of the mark in interstate commerce
is submitted to the PTO pursuant to 15 U.S.C. §1051 Section 1(c) or
Section 1(d);

 

(6) the voting Capital Stock of any Foreign Subsidiary in excess of 65% of all
of the outstanding voting Capital Stock of such Foreign Subsidiary;

 

(7) property and assets owned by the Company or any Guarantor that are the
subject of Permitted Liens described in clause (6) or (7) of the definition
thereof for so long as such Permitted Liens are in effect and the Indebtedness
secured thereby otherwise prohibits any other Liens thereon;

 

(8) any Capital Stock or other securities of the Company’s Subsidiaries to the
extent that the pledge of such securities results in the Company being required
to file separate financial statements of such Subsidiary with the SEC, but only
to the extent necessary for the Company not to be subject to such requirement
and only for so long as such requirement is in existence; provided that neither
the Company nor any of its Subsidiaries shall take any action in the form of a
reorganization, merger or other restructuring a principal purpose of which is to
provide for the release of the Lien on any securities pursuant to this clause;

 

(9) any Herley Shares until the consummation of the Herley Acquisition; and

 

(10) (i) deposit and securities accounts the balance of which consists
exclusively of (a) withheld income Taxes and federal, state or local employment
taxes in such amounts as are required to be paid to the Internal Revenue Service
or state or local government agencies within

 

4

--------------------------------------------------------------------------------


 

the following two months with respect to employees of the Company or any of the
Guarantors, and (b) amounts required to be paid over to an employee benefit plan
pursuant to U.S. Department of Labor (“DOL”) Reg. Sec. 2510.3-102 on behalf of
or for the benefit of employees of the Company or any Guarantor, and (ii) all
segregated deposit accounts constituting (and the balance of which consists
solely of funds set aside in connection with) tax accounts, and trust accounts.

 

“Excluded Capital Stock” means Capital Stock described in clause (6), (8) or
(9) of the definition of Excluded Assets.

 

“Future Rights” is defined in Section 3.2 hereto.

 

“General Intangibles” means (a) general intangibles, as that term is defined in
the U.C.C.; and (b) choses in action, causes of action, Intellectual Property,
customer lists, corporate or other business records, inventions, designs,
patents, patent applications, service marks, registrations, trade names,
trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.

 

“Government Contract” means an agreement, a contract or a license to which any
Grantor and the United States or any of its departments, agencies or
instrumentalities is party.

 

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under Title 11 of the United States Code and any similar
Federal, state or foreign law for the relief of debtors with respect to any
Person, (b) any other voluntary or involuntary insolvency, reorganization or
bankruptcy case or proceeding, or any receivership, liquidation, reorganization
or other similar case or proceeding with respect to any Person or with respect
to any of their respective assets, (c) any liquidation, dissolution,
reorganization or winding up of any Person whether voluntary or involuntary and
whether or not involving insolvency or bankruptcy or (d) any assignment for the
benefit of creditors or any other marshalling of assets and liabilities of any
Person.

 

“Instrument of Assignment” means an Instrument of Assignment, in the form of the
attached Exhibit B.

 

“Intellectual Property” means, with respect to each Grantor, collectively, all
of such Grantor’s existing and future right, title and interest in, to and under
(a) industrial designs, patents, patent registrations, patent applications,
trademarks, trademark registrations, trademark applications, service marks,
trade names, and copyright registrations and other intellectual property or
registrations, whether federal, state or foreign, including, but not limited to,
those that are registered or pending as listed on Schedule 4.11 hereto (as such
Schedule 4.11 may from time to time be amended, supplemented or otherwise
modified); (b) common law trademark rights, rights in trade dress, publicity,
works of authorship and other unregistered copyrightable material, improvements,
and proprietary and confidential information, including, without limitation,
personal, financial, and other sensitive data, plans, know-how, processes,
formulae, algorithms and inventions; (c) renewals, continuations, extensions,
reissues and divisions of any of the foregoing; (d) rights to sue for past,
present and future infringements or any other commercial tort claims relating to
any of the foregoing; (e) all licenses and all income, revenue

 

5

--------------------------------------------------------------------------------


 

and royalties with respect to any licenses, whether registered or unregistered
and all other payments earned under contract rights relating to any of the
foregoing; (f) all general intangibles and all intangible intellectual or
similar property of such Grantor connected with and symbolized by any of the
foregoing; (g) goodwill associated with any of the foregoing; and (h) all
payments under insurance, including the returned premium upon any cancellation
of insurance (whether or not the Collateral Agent or any Secured Party is the
loss payee thereof) or any indemnity, warranty or guaranty payable by reason of
loss or damage to or otherwise with respect to any of the foregoing.

 

“Intellectual Property Security Agreement” means an intellectual property
security agreement executed and delivered by the applicable Grantor and the
Collateral Agent, substantially in the form of Exhibit F hereto or such other
documents or instruments as may be permitted pursuant to Section 16 thereof.

 

“Inventory” means inventory, as that term is defined in the U.C.C.

 

“Investment Property” means investment property, as that term is defined in the
U.C.C., unless the Uniform Commercial Code as in effect in another jurisdiction
would govern the perfection and priority of a security interest in investment
property, and, in such case, “investment property” shall be defined in
accordance with the law of that jurisdiction as in effect from time to time.

 

“Issuer” shall mean, with respect to each Grantor, each of the Persons
identified on the attached Exhibit E (or any addendum or supplement thereto) as
an Issuer, and any successors thereto, whether by merger or otherwise

 

“ITU Application” shall mean a trademark application filed with the USPTO
pursuant to 15 U.S.C. § 1051(b).

 

“Notes” is defined in the first paragraph of the recitals hereto.

 

“Notice of Assignment of Claims” means a Notice of Assignment of Claims, in the
form of the attached Exhibit C.

 

“Obligations” means all debts, principal, interest (including any interest that,
but for the commencement of an Insolvency or Liquidation Proceeding, would have
accrued), default interest, premiums, liabilities (including all amounts owed by
any Grantor pursuant hereto), obligations (including indemnification
obligations), fees, charges, costs, reasonable expenses (including any expenses
that, but for the commencement of an Insolvency Proceeding, would have accrued),
guaranties, covenants, and duties of any kind and description owing by any
Grantor to the Collateral Agent or any other Secured Party pursuant to or
evidenced by the Indenture Documents and irrespective of whether for the payment
of money, whether direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising, and including all interest not paid when
due and all reasonable expenses that any Grantor is required to pay or reimburse
by the Indenture Documents, by law, or otherwise.  Any reference in this
Agreement to the Obligations shall include all extensions, modifications,
renewals or alterations thereof, both prior and subsequent to any Insolvency
Proceeding.

 

6

--------------------------------------------------------------------------------


 

“Pledged Interest” means, with respect to each Issuer, the Designated Number of
shares of Capital Stock identified on the attached Exhibit E as Pledged
Interests of such Issuer with respect to the Grantor that is a holder of the
Capital Stock of such Issuer (or any addendum or supplement thereto);

 

“Pledged Notes” means the promissory notes payable to one or more Grantors, as
described on Exhibit G hereto, if any, and any additional or future note that
may hereafter from time to time be payable to one or more Grantors.

 

“Pledged Securities” means (i) the Pledged Interests and any Future Rights,
(ii) any additional Pledged Interests and Future Rights acquired pursuant to
Section 3.2  (whether by purchase, dividend, merger, consolidation, sale of
assets, split, spin-off, or any other dividend or distribution of any kind or
otherwise), (iii) all distributions, dividends, cash, certificates, liquidation
rights and interests, options, rights, warrants, instruments or other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange or substitution for any and all of the Pledged Interests and Future
Rights (excluding any of the foregoing items in the preceding clause with
respect to an Issuer to the extent and only to the extent that their inclusion
would cause (i) the number of shares or units, as the case may be, of Capital
Stock pledged under this Agreement to exceed, with respect to such Issuer, the
Designated Number or (ii) such Pledged Interests or Future Rights to constitute
Excluded Capital Stock, in each case, after giving effect to such issuances),
and (iv) such Grantor’s right to vote the Pledged Interests and Future Rights.

 

“Proceeds” means (a) proceeds, as defined in the U.C.C., and any other proceeds,
and (b) whatever is received upon the sale, exchange, collection or other
disposition of Collateral or proceeds, whether cash or non-cash.  Cash proceeds
include, without limitation, moneys, checks, and Deposit Accounts.  Proceeds
include, without limitation, any Account arising when the right to payment is
earned under a contract right, any insurance payable by reason of loss or damage
to the Collateral, and any return or unearned premium upon any cancellation of
insurance.  Except as expressly authorized in this Agreement, the right of the
Collateral Agent and the Secured Parties to Proceeds specifically set forth
herein, or indicated in any financing statement, shall never constitute an
express or implied authorization on the part of the Collateral Agent or any
Secured Party to a Grantor’s sale, exchange, collection, or other disposition of
any or all of the Collateral.

 

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

 

“Required Holders” means with respect to any action or direction, the percentage
of Secured Parties required pursuant to the Indenture to take such action or
authorize such action or direction.

 

“Secured Party” refers to each of the Holders, the Trustee and the Collateral
Agent.

 

“Securities Account” means a securities account, as that term is defined in the
U.C.C.

 

7

--------------------------------------------------------------------------------


 

“Security Agreement Joinder” means a Security Agreement Joinder, substantially
in the form of the attached Exhibit D, executed and delivered to the Collateral
Agent by a Subsidiary for the purpose of adding an additional Grantor as a party
to this Agreement.

 

“Trademark Act” shall mean the U.S. Trademark Act of 1946, as amended.

 

“Trustee” is defined in the first paragraph of the recitals hereto.

 

“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of New York.

 

“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time in
the relevant state or states.

 

3.                                       Security Interest.

 

3.1                                 Grant of Security
Interest.                               (i) In consideration of and as security
for the full and complete payment of all of the Obligations, each Grantor hereby
grants to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in all of such Grantor’s Collateral.  Each Grantor and the
Collateral Agent hereby acknowledge and agree that, with respect to any ITU
Application included within the Collateral, to the extent such an ITU
Application would, under the Trademark Act, be deemed to be transferred in
violation of 15 U.S.C. § 1060(a) as a result of the security interest granted
herein, or otherwise invalidated or made unenforceable as a result of the
execution or performance of this Agreement, no security interest shall be deemed
to have been granted in such ITU Application (notwithstanding the provisions of
this Agreement or any other Indenture Document) until such time as the
circumstances that would give rise to such violation, invalidation or
unenforceability no longer exist.

 

(ii)                                  If any Pledged Securities are evidenced by
certificates, then the Grantor of such Pledged Securities shall concurrently
herewith deposit with the Collateral Agent, for the benefit of itself and the
other Secured Parties, the Pledged Securities owned by such Grantor on the date
hereof and the certificates representing the Pledged Securities endorsed in
blank by such Grantor or accompanied by undated stock powers or instruments of
transfer, in each case, duly executed in blank by such Grantor.   For the
avoidance of doubt, if any certificate or instrument representing any Collateral
also represents any Capital Stock that constitutes an Excluded Asset described
in clause 6, 8 or 9 of the definition thereof, the Lien created hereunder shall
only attach to the Capital Stock evidenced thereby to the extent such Capital
Stock does not constitute an Excluded Asset described in clause 6, 8 or 9 of the
definition thereof.

 

(iii)                               Whether or not any Pledged Securities are
evidenced by certificates, the Grantor of such Pledged Securities shall, and
hereby authorizes the Collateral Agent to, file a U.C.C. Financing Statement
naming such Grantor as debtor and the Collateral Agent as secured party with
respect to the Pledged Securities in the applicable filing office and in such
form and containing such substance as may be necessary to perfect the security
interest of the Pledged Securities Agent in the Collateral by the filing of a
U.C.C. Financing Statement; provided, however, that no such authorization shall
obligate the Collateral Agent to make any such filing.

 

8

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained in this Agreement, the
Collateral Agent shall not as a result of this Agreement be responsible or
liable for any obligations or liabilities of such Grantor in such Grantor’s
capacity as a holder of any Capital Stock of any Issuer, and the Collateral
Agent shall not be deemed to have assumed any of such obligations or
liabilities.

 

3.2           Subsequently Acquired Pledged Securities .  (i)  If at any time or
from time to time after the date hereof during the term of this Agreement, any
Grantor shall acquire any additional Pledged Securities, including any further
stock, or equity in each Issuer (whether by purchase, dividend, merger,
consolidation, sale of assets, split, spin-off, or any other dividend or
distribution of any kind or otherwise) (collectively, the “Future Rights”)
(provided, however, that Future Rights under this clause shall exclude any
Future Rights to the extent and only to the extent that (x) their inclusion
would cause the number of shares or units, as the case may be, of Capital Stock
pledged hereunder to exceed the Designated Number or (y) such Future Rights
would constitute Excluded Capital Stock, in each case, after giving effect to
the issuance of such Future Rights and any related issuances).

 

(ii)           Such Grantor will forthwith pledge and, if applicable, deposit
such additional  Pledged Securities with the Collateral Agent, for the benefit
of itself and, the other Secured Parties and deliver to the Collateral Agent,
for the benefit of itself and the other Secured Parties, certificates or
instruments therefor, endorsed in blank by such Grantor or accompanied by
undated stock powers or instruments of transfer, in each case, duly executed in
blank by such Grantor, and will promptly thereafter deliver to the Collateral
Agent, for the benefit of itself and the other Secured Parties, a certificate
(which shall be deemed to supplement the attached Exhibit E hereto with respect
to such Grantor) executed by such Grantor describing such Pledged Securities and
the other Pledged Securities pledged to the Collateral Agent, and certifying
that the same have been duly pledged with the Collateral Agent hereunder.   For
the avoidance of doubt, if any certificate or instrument representing any such
additional Pledged Securities also represents any Capital Stock that constitutes
an Excluded Asset described in clause 6, 8 or 9 of the definition thereof, the
Lien created hereunder shall only attach to the Capital Stock evidenced thereby
to the extent such Capital Stock does not constitute an Excluded Asset described
in clause 6, 8 or 9 of the definition thereof.

 

(iii)          Whether or not such additional Pledged Securities are evidenced
by certificates, such Grantor shall, and hereby authorizes the Collateral Agent
to, file a U.C.C. Financing Statement naming such Grantor as debtor and the
Collateral Agent as secured party with respect to the additional Collateral in
the applicable filing office and in such form and containing such substance as
may be necessary to perfect the security interest of the Collateral Agent in the
additional Pledged Securities by the filing of a U.C.C. Financing Statement;
provided, however, that no such authorization shall obligate the Collateral
Agent to make any such filing.

 

3.3           Uncertificated Pledged Securities.    In addition to anything
contained in Sections 3.1 and 3.2 hereof, if any Collateral (whether now owned
or hereafter acquired) are not certificated or becomes an uncertificated
security, the applicable Grantor shall promptly notify the Collateral Agent in
writing thereof and shall promptly take all actions required to perfect or
improve the perfection of the security interest and pledge in favor of the
Collateral Agent under applicable law (including, in any event, any action
required or appropriate under this Agreement or the U.C.C.).  Such Grantor
further agrees to take such actions as may be necessary  to permit the
Collateral Agent to exercise any of its rights and remedies hereunder.

 

9

--------------------------------------------------------------------------------


 

3.4           Voting, etc.     Until the occurrence and continuance of an Event
of Default, each Grantor shall be entitled to vote any and all of the Pledged
Securities; provided; however, that no vote shall be cast or any action taken by
such Grantor with respect to any Pledged Securities which would violate or be
materially inconsistent with any of the terms of this Agreement, the Indenture,
any other Indenture Document, or which would have the effect of materially
impairing the position or interests of the Collateral Agent or which would
authorize or effect actions prohibited under the terms of the Indenture or any
Indenture Document.  All such rights of such Grantor to vote any Pledged
Securities shall cease upon the occurrence and during the continuance of an
Event of Default, if the Collateral Agent so directs and provides notice to such
Grantor to do so; provided, however, that upon the cure or waiver of such Event
of Default, all rights of the Collateral Agent to vote any and all of the
Pledged Securities shall cease.

 

3.5           Payments and Other Distributions.  Until the occurrence and
continuance of an Event of Default, all cash, dividends or distributions payable
in respect of the Pledged Securities (to the extent such payments shall be
permitted pursuant to the terms and provisions of the Indenture) shall be paid
to the applicable Grantor; provided, however, upon the occurrence and during the
continuance of an Event of Default, all cash dividends or distributions payable
in respect of the Pledged Securities shall be paid to the Collateral Agent as
security for the Obligations if the Collateral Agent so directs and provides
notice to such Grantor to that effect; provided, further that upon the cure or
waiver of such Event of Default, all cash dividends or distributions payable in
respect of the Pledged Securities shall be paid to such Grantor.  The Collateral
Agent shall be entitled to receive directly, and to retain as part of the
Pledged Securities:

 

(a)           all other or additional securities or investment property, or
rights to subscribe for or purchase any of the foregoing, or property (other
than cash) paid or distributed by way of dividend in respect of the Pledged
Securities (excluding any of the foregoing items in the preceding clause with
respect to an Issuer to the extent and only to the extent that their inclusion
would cause (i) the number of shares or units, as the case may be, of such other
or additional securities or Investment Property pledged hereunder to exceed the
Designated Number or (ii) such Pledged Securities to constitute Excluded Capital
Stock, in each case, after giving effect to such issuances); and

 

(b)           all other or additional securities, investment property or
property (including cash) paid or distributed in respect of the Pledged
Securities by way of split, spin-off, split-up, reclassification, combination of
shares or similar rearrangement (excluding any of the foregoing items in the
preceding clause with respect to an Issuer to the extent and only to the extent
that their inclusion would cause (i) the number of shares or units, as the case
may be, of Capital Stock pledged hereunder to exceed the Designated Number or
(ii) such other or additional securities or investment property to constitute
Excluded Capital Stock, in each case, after giving effect to such issuances).

 

If at any time any Grantor shall obtain or possess any of the foregoing Pledged
Securities described in this Section, such Grantor shall be deemed to hold such
Pledged Securities in trust

 

10

--------------------------------------------------------------------------------


 

for the Collateral Agent for the benefit of the Collateral Agent and the other
Secured Parties, and such Grantor shall promptly surrender and deliver such
Pledged Securities to the Collateral Agent.4.     Representations and
Warranties.  All representations and warranties made by the Company with respect
to each Grantor and contained in the Indenture are incorporated herein by
reference and each Grantor hereby makes such continuing representations and
warranties on its own behalf.  Each Grantor hereby further represents and
warrants to the Collateral Agent and each Secured Party as follows:

 

4.1.          Such Grantor is duly organized or formed, as applicable, validly
existing and in good standing under the laws of its state of incorporation or
formation, as applicable, and is duly qualified to do business in each state in
which a failure to so qualify would have a material adverse effect on such
Grantor.

 

4.2.          Such Grantor has the power, authority and legal right to pledge
the Collateral of such Grantor, to execute and deliver this Agreement, and to
perform and observe the provisions hereof.  The officers or members/managers
acting on such Grantor’s behalf have been duly authorized to execute and deliver
this Agreement.  This Agreement is valid and binding upon such Grantor in
accordance with the terms hereof.

 

4.3.          Neither the execution and delivery of this Agreement, nor the
performance and observance of the provisions hereof, by such Grantor will
conflict with, or constitute a violation or default under, any provision of any
applicable law or of any contract (including, without limitation, such Grantor’s
organizational documents or of any other writing binding upon such Grantor in
any manner.

 

4.4.          Each Grantor’s state of organization or formation, as applicable,
is set forth on Schedule 4.4 to this Agreement.  No Grantor has changed its name
during the last five years and no Grantor has conducted business under a trade
or assumed name.  Each Grantor’s chief executive office is set forth on Schedule
4.4 to this Agreement.  Each Grantor has places of business or maintains
Collateral at the locations set forth on Schedule 4.4 to this Agreement.

 

4.5.          At the execution and delivery hereof, except as permitted pursuant
to the Indenture, (a) there is no U.C.C. Financing Statement outstanding
covering the Collateral, or any part thereof; (b) none of the Collateral is
subject to any security interest or Lien of any kind; (c) the Internal Revenue
Service has not alleged the nonpayment or underpayment of any tax by any Grantor
or threatened to make any assessment in respect thereof; (d) upon execution of
this Agreement and the filing of the U.C.C. Financing Statements in connection
herewith, the Collateral Agent will have, for the benefit of the Secured
Parties, a valid and enforceable first security interest in the Collateral (to
the extent perfection can be accomplished by such filing or action) that is the
type in which a security interest may be created under the U.C.C. by the
execution of a security agreement and perfected by the filing of a U.C.C.
Financing Statement (other than commercial tort claims); and (e) no Grantor has
entered into any contract or agreement that would prohibit the Collateral Agent
from acquiring a security interest, mortgage or other Lien on, or a collateral
assignment of, any of the property or assets of such Grantor.

 

4.6.          Such Grantor is the legal record and beneficial owner of, and has
good and marketable title to, the Pledged Securities such Grantor purports to
own, and such Pledged

 

11

--------------------------------------------------------------------------------


 

Securities are not subject to any pledge, lien, mortgage, hypothecation,
security interest, charge, option, warrant or other encumbrance whatsoever, nor
to any agreement purporting to grant to any third party a security interest in
the property or assets of such Grantor that would include such Pledged
Securities, except as permitted pursuant to the Indenture.

 

4.7.          All of the Pledged Securities have been duly authorized and
validly issued, and are fully paid and non-assessable.

 

4.8.          The Pledged Securities are, as of the date hereof, and shall be at
all times during the term of this Agreement, freely transferrable without
restriction or limitation (except as limited by the terms of this Agreement). 
If the Pledged Securities are “restricted securities” within the meaning of
Rule 144, or any amendment thereof, promulgated under the Securities Act of
1933, as amended, as determined by counsel for such Grantor, such Grantor
further represents and warrants that, as of the date hereof, (a) such Grantor
has been the beneficial owner of the Pledged Securities for a period of at least
one year prior to the date hereof, (b) the full purchase price or other
consideration for the Pledged Securities has been paid or given at least one
year prior to the date hereof, and (c) such Grantor does not have a short
position in or any put or other option to dispose of any securities of the same
class as the Pledged Securities or any other securities convertible into
securities of such class; provided that Herley and its subsidiaries were
acquired on the date hereof pursuant to the Merger Agreement.

 

4.9.          At the execution and delivery hereof, Schedule 4.9 to this
Agreement sets forth a true, correct and complete list of all Assigned
Government Contracts in effect.  All such Assigned Government Contracts,
together with any updates, are in full force and effect and no defaults
currently exist thereunder (other than as described in Schedule 4.9 to this
Agreement or in such updates).  Except as set forth in Schedule 4.9 to this
Agreement, no Assigned Government Contract (a) contains any provision
restricting assignments of sums due thereunder to the Collateral Agent, or
(c) has been assigned to any other Person pursuant to the Assignment of Claims
Act of 1940.

 

4.10.        Each Pledged Note constitutes a valid obligation of the maker
thereof, and is enforceable according to its tenor and free from any defense or
offset of any kind.  No default has occurred under any Pledged Note.  Each
Grantor has a valid, duly perfected security interest in and lien on all of the
property that serves to secure its Pledged Notes.  No Grantor has any
obligations to make any further or additional loans or advances to, or purchases
of securities from, any maker with respect to any of the Pledged Notes of such
Grantor.  No Pledged Note of any Grantor is subject to any defense, offset or
counterclaim, nor have any of the foregoing been asserted or alleged against
such Grantor by any Person.

 

4.11.        Each Grantor is the sole and exclusive owner of the entire and
unencumbered right, title and interest in and to its Intellectual Property, free
and clear of any liens, charges and encumbrances, including, without limitation,
pledges, assignments, licenses, registered user agreements and covenants by such
Grantor not to sue third Persons, except as permitted by the Indenture.  Each
Grantor owns all of its Intellectual Property and, whether the same are
registered or unregistered, no such Intellectual Property has been adjudged
invalid or unenforceable.  No Grantor has knowledge of any claim that (i) the
use of any of its Intellectual Property or the operation of its business does or
may violate the rights of any Person, (ii)

 

12

--------------------------------------------------------------------------------


 

challenges the Grantor’s rights to, or the validity of, any of the Intellectual
Property, nor, to the knowledge of the Grantor, is there any basis for either
such claim.  Each Grantor has used, and shall continue to use, for the duration
of this Agreement, proper statutory notice in connection with its use of its
Intellectual Property, except where the failure to do so will not have a
material adverse effect on such Grantor, and has taken all necessary and
otherwise reasonable measures to maintain such Intellectual Property, including
the prompt filing of all documents with applicable authorities and the timely
payment of all applicable fees.  Schedule 4.11 hereto sets forth all federally
registered patents, trademarks, copyrights, service marks and license
agreements, if any, owned by the Company or any Subsidiary as of the date
hereof.

 

4.12.        Each Grantor has received consideration that is the reasonably
equivalent value of the obligations and liabilities that such Grantor has
incurred to the Secured Parties.  Excluding intercompany liabilities, no Grantor
is insolvent, as defined in any applicable state or federal statute, nor will
any Grantor be rendered insolvent by the execution and delivery of this
Agreement to the Collateral Agent or any other documents executed and delivered
to the Collateral Agent or the Secured Parties in connection herewith.  No
Grantor has engaged, nor is any Grantor about to engage, in any business or
transaction for which the assets retained by it are or will be an unreasonably
small amount of capital, taking into consideration the obligations to the
Secured Parties incurred hereunder.  No Grantor intends to, nor does any Grantor
believe that it will, incur debts beyond its ability to pay such debts as they
mature.

 

5.             Covenants

 

5.1           Filing of Financing Statements; Delivery of Additional
Documentation Required.  (a)  Each Grantor hereby authorizes the Collateral
Agent to file U.C.C. Financing Statements necessary or desirable to effectuate
the transactions contemplated by the Indenture Documents, and any continuation
statement or amendment with respect thereto, including an “all assets” financing
statement, in any appropriate filing office; provided, however, that no such
authorization shall obligate the Collateral Agent to make any such filing.

 

(b)           Each Grantor shall prepare, execute and deliver to, and if
applicable, file, any and all financing statements, original financing
statements in lieu of continuation statements, amendments to financing
statements, fixture filings, security agreements, pledges, assignments,
Commercial Tort Claim Assignments, endorsements of certificates of title, and
all other documents (collectively, the “Additional Documents”) as may be
necessary to create, perfect, and continue the perfection of or to improve the
priority the Collateral Agent’s Liens in the Collateral of such Grantor (whether
now owned or hereafter arising or acquired or tangible or intangible), or to
fully consummate all of the transactions contemplated hereby and under the other
Indenture Documents.  Not in limitation but in furtherance of the foregoing, the
Company shall comply with its obligations in the immediately preceding sentence
as such obligations relate to the preparation and filing by it of a U.C.C.
Financing Statement, together with any applicable filing fees, within 10 days of
the date hereof in the applicable filing office, and following the filing
thereof shall provide the Collateral Agent with evidence of the same.  To the
maximum extent permitted by applicable law, such Grantor authorizes the
Collateral Agent to execute any such Additional Documents in such Grantor’s name
and authorizes the Collateral Agent to file such executed Additional Documents
in any appropriate filing office; provided, however, that no such authorization
shall obligate the Collateral Agent to take any such action.

 

13

--------------------------------------------------------------------------------


 

In addition, no less frequently than annually, each Grantor shall (i) provide
the Collateral Agent with a report of all new material patents, patent
applications, trademarks, trademark applications, copyrights or copyright
applications acquired or generated by such Grantor during the prior period and
(ii) cause to be prepared, executed, and delivered to the Collateral Agent
supplemental schedules to the applicable Collateral Agreements to identify such
patents, copyrights, and trademarks as being subject to the security interests
created thereunder; provided, however, that no Grantor shall register or apply
to register with (A) the United States Copyright Office any unregistered
copyrights (whether in existence on the Issue Date or thereafter acquired,
arising, or developed) unless within 30 days of any such registration or
application for registration, such Grantor executes and delivers to the
Collateral Agent and files with the United States Copyright Office an
Intellectual Property Security Agreement, supplemental schedules to any existing
Intellectual Property Security Agreement, or such other documentation as may be
necessary in order to perfect and continue the perfection of or protect the
Collateral Agent’s Liens on such copyrights following such registration or
(B) the United States Patent and Trademark Office any unregistered patents or
trademarks (whether in existence on the Issue Date or thereafter acquired,
arising, or developed) unless within 30 days of any such registration or
application for registration, the applicable Person executes and delivers to the
Collateral Agent and files with the United States Patent and Trademark Office an
Intellectual Property Security Agreement, supplemental schedules to any existing
Intellectual Property Security Agreement, or such other documentation as may be
necessary in order to perfect and continue the perfection of or protect the
Collateral Agent’s Liens on such patents or trademarks following such
registration.  If the Collateral Agent does not receive an updated report from
the Grantors, the Collateral Agent may assume that no further intellectual
property was created or is in the need of updating and the Collateral Agent need
not undertake an investigation into any such issues.

 

5.2           Insurance.       Each Grantor covenants and agrees that such
Grantor shall, at such Grantor’s expense, maintain insurance respecting its
assets wherever located, covering loss or damage by fire, theft, explosion, and
all other hazards and risks and in such amounts as ordinarily are insured
against by other Persons engaged in the same or similar businesses. Such Grantor
also shall maintain business interruption, public liability, and product
liability insurance, as well as insurance against larceny, embezzlement, and
criminal misappropriation.  Such Grantor shall deliver copies of all such
policies or certificates of insurance evidencing the same to the Collateral
Agent with an endorsement naming the Collateral Agent as loss payee (under a
satisfactory lender’s loss payable endorsement) or additional insured, as
appropriate.  Each policy of insurance or endorsement shall contain a clause
requiring the insurer to give not less than 30 days prior written notice to the
Collateral Agent in the event of cancellation of any such policy for any reason
whatsoever;

 

5.3           Location of Inventory and Equipment.  Each Grantor covenants and
agrees that such Grantor shall keep such Grantor’s Inventory and Equipment only
at the locations identified on Schedule 4.4 and its chief executive offices only
at the locations identified on Schedule 4.4; provided, however, that such
Grantor may amend Schedule 4.4 so long as such amendment occurs by prompt
written notice to the Collateral Agent, and so long as such new location is
within the continental United States or Canada.

 

5.4           Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral.  Each Grantor shall provide the Collateral Agent with
prompt written

 

14

--------------------------------------------------------------------------------


 

notice with respect to any real or personal property (other than in the ordinary
course of business and excluding Accounts, Inventory, Equipment and General
Intangibles and other property acquired in the ordinary course of business or
any Investment Property that constitutes securities of a Foreign Subsidiary not
required to be pledged pursuant to this Agreement) acquired by any Grantor
subsequent to the date hereof.  In addition to any other right that the
Collateral Agent and the Secured Parties may have pursuant to this Agreement or
otherwise, the Company shall, and shall cause each Grantor to, grant to the
Collateral Agent, for the benefit of the Secured Parties, as additional security
for the Obligations, a first Lien on any real or personal property of the
Company and each Grantor (other than Excluded Assets).  Each Grantor agrees to
secure, within twenty (20) days after the date of such acquisition, all of the
Obligations by delivering to the Collateral Agent, as applicable, security
agreements, intellectual property security agreements, pledge agreements,
mortgages (or deeds of trust, if applicable) or other documents, instruments or
agreements with respect to any of the Grantors.  The Company shall perform and
pay all recordation, legal and other expenses in connection therewith.

 

5.5           Deposit Accounts and Securities Accounts.  (a) No later than sixty
(60) days after the Issue Date, the Company shall have delivered to the
Collateral Agent an executed Control Agreement, for each Deposit Account
maintained by a Grantor; provided that the Company shall not be required to
deliver a Control Agreement with respect to any of the Deposit Accounts
referenced in the next sentence, so long as the Company is in compliance with
this sentence.  No later than one hundred (100) days after the Issue Date, the
Company shall have closed the Deposit Accounts designated as Deposit Accounts to
be closed in Schedule 5.5 hereto.

 

(b) Subject to Sections 5.5(a) and 10(c), each Grantor covenants and agrees that
such Grantor will not maintain, on or after the Issue Date, any Deposit Account
or Securities Account having an average closing balance in excess of
(i) $100,000, individually, or (ii) $500,000, in the aggregate, in each case,
for any five consecutive Business Day period unless such Grantor and the
applicable securities intermediary or bank shall have entered into a Control
Agreement governing such Deposit Account or Securities Account, as the case may
be, in order to perfect or improve the priority of the Collateral Agent’s Liens
therein.  Each Grantor agrees that it will take all commercially reasonable
steps in order for the Collateral Agent to obtain control in accordance with
Sections 8-106, 9-104, 9-105, 9-106, and 9-107 of the U.C.C. with respect to all
of its Securities Accounts, Deposit Accounts, electronic chattel
paper, Investment Property, and letter-of-credit rights (other than Deposit
Accounts and Securities Accounts having an average closing balance in excess of
(i) $100,000, individually, or (ii) $500,000, in the aggregate, in each case,
for any five consecutive Business Day period).  Upon the occurrence and during
the continuance of an Event of Default, the Collateral Agent may notify any bank
or securities intermediary subject to a Control Agreement to liquidate the
applicable Deposit Account or Securities Account or any related Investment
Property maintained or held thereby and remit the proceeds thereof to the
Collateral Agent.

 

5.6           Right to Inspect.  The Collateral Agent (through any of its
officers, employees, or agents) shall have the right (but not the obligation) no
more frequently than annually (unless an Event of Default is outstanding) to
inspect the Books of any Grantor and make copies or abstracts thereof and to
check, test, and appraise the Collateral, or any portion thereof, in order to
verify each Grantor’s financial condition or the amount, quality, value,
condition of, or any other matter relating to, the Collateral at such reasonable
times as the Collateral Agent may designate, and so long as no Default or Event
of Default has occurred and is continuing, with reasonable prior notice.

 

15

--------------------------------------------------------------------------------


 

6.             Corporate Names and Location of Collateral.  No Grantor shall
(a) change its name, or (b) change its jurisdiction or form of organization or
extend or continue its existence in or to any other jurisdiction (other than its
jurisdiction of organization at the date of this Agreement) unless such Grantor
shall have provided the Collateral Agent with any and all Additional Documents
necessary to maintain the perfection of the Collateral Agent’s Liens on the
Collateral.  Each Grantor shall also provide the Collateral Agent with prior
written notification of (i) any new locations where any of the Inventory or
Equipment of such Grantor is to be maintained; (ii) the location of any new
places of business or the changing or closing of any of its existing places of
business; and (iii) any change in such Grantor’s chief executive office.  In the
event of any of the foregoing the Grantor shall, and the Collateral Agent is
hereby authorized to file new U.C.C. Financing Statements describing the
Collateral and otherwise in form and substance sufficient for recordation
wherever necessary, to perfect or continue perfected the security interest of
the Collateral Agent, for the benefit of the Secured Parties, in the Collateral,
provided, however, that no such authorization shall obligate the Collateral
Agent to make any such filing.  Grantors shall pay all filing and recording fees
and taxes in connection with the filing or recordation of such U.C.C. Financing
Statements and shall immediately reimburse the Collateral Agent therefor if the
Collateral Agent pays the same.  Such amounts not so paid or reimbursed shall be
expenses secured by the Lien of this Agreement on the Collateral.

 

7.             Notice.  Grantors shall give the Collateral Agent prompt written
notice if any Event of Default shall occur hereunder or if the Internal Revenue
Service shall allege the nonpayment or underpayment of any tax by any Grantor or
threaten to make any assessment in respect thereof.

 

8.             Financial Records.  Each Grantor shall (a) maintain at all times
true and complete financial records and books of accounts in accordance with
generally accepted accounting principles consistently applied and, without
limiting the generality of the foregoing, prepare authentic invoices for all of
the Accounts of such Grantor; (b) render to the Collateral Agent, forthwith upon
each request of the Collateral Agent, such financial statements of such
Grantor’s financial condition and operations, including but not limited to such
Grantor’s tax returns, and such reports of the Accounts of such Grantor, as the
Collateral Agent may from time to time request; and (c) during the continuance
of an Event of Default, forward to the Collateral Agent, upon request of the
Collateral Agent, whenever made, (i) invoices, sales journals or other documents
satisfactory to the Collateral Agent, as the case may be, that summarize the
Accounts of such Grantor, certified by an officer of such Grantor, (ii) within
the time specified by the Collateral Agent, an aging report of the Accounts of
such Grantor then outstanding setting forth, in such form and detail and with
such representations and warranties as the Collateral Agent may from time to
time require, the unpaid balances of all invoices billed respectively during
that period and during each of the three next preceding periods, and certified
by an officer of such Grantor, and (iii) with respect to the Inventory and any
other Collateral of such Grantor, such reports and other documents that are
satisfactory to the Collateral Agent.

 

9.             Transfers, Liens and Modifications Regarding Collateral. No
Grantor shall, except to the extent not prohibited under the Indenture, sell,
assign, transfer or otherwise dispose of, or

 

16

--------------------------------------------------------------------------------


 

grant any option with respect to, or create, incur, or permit to exist any
pledge, lien, mortgage, hypothecation, security interest, charge, option or any
other encumbrance with respect to any of such Grantor’s Collateral, or any
interest therein, or Proceeds, except for (i) the lien and security interest
provided for by this Agreement, (ii) any security agreement securing only the
Collateral Agent, for the benefit of the Secured Parties, (iii) Permitted Liens,
and (iv) liens over any Herley Shares until after the full and complete
consummation of the Herley Acquisition.

 

10.                                 Collateral.  Each Grantor shall:

 

(a)                                  at all reasonable times during the
continuance of an Event of Default, allow the Collateral Agent by or through any
of  its officers, agents, employees, attorneys or accountants to (i) examine,
inspect and make extracts from such Grantor’s Books, including, without
limitation, the tax returns of such Grantor, (ii) arrange for verification of
such Grantor’s Accounts, under reasonable procedures, directly with Account
Debtors of such Grantor or by other methods, (iii) examine and inspect such
Grantor’s Inventory and Equipment, wherever located, and (iv) conduct appraisals
of such Grantor’s Inventory;

 

(b)                                 promptly furnish to the Collateral Agent,
upon written request, (i) additional statements and information with respect to
such Grantor’s Collateral, and all writings and information relating to or
evidencing any of such Grantor’s Accounts (including, without limitation,
computer printouts or typewritten reports listing the mailing addresses of all
present Account Debtors of such Grantor), and (ii) any other writings and
information as the Collateral Agent may request;

 

(c)                                  promptly notify the Collateral Agent in
writing upon the creation by any Grantor of a Deposit Account or Securities
Account not listed on Schedule 5.5 to this Agreement, and, within thirty (30)
days after the creation of such Deposit Account or Securities Account, provide
for the execution of a Control Agreement with respect thereto, if required by
Section 5.5 provided that (i) no Deposit Account Control Agreement shall be
required with respect to any Deposit Accounts of a Credit Party solely used to
fund California payroll, (ii) all Deposit Accounts (other than as set forth in
subpart (i) hereof or Section 5.5 hereof) of the Grantors shall be maintained
with KeyBank National Association, and (iii) with respect to any Securities
Account opened by a Grantor within sixty (60) days after the Closing Date, such
Credit Party shall have thirty (30) days after the opening of such Securities
Account to deliver a Securities Account Control Agreement with respect thereto;

 

(d)                                 promptly notify the Collateral Agent in
writing whenever the Inventory of a Grantor, valued in excess (on an aggregate
basis for all such Inventory of all Credit Parties at such location) of Five
Hundred Thousand Dollars ($500,000), is located at a location of a third party
(other than a Grantor that is not listed on Schedule 4.4 hereto and, except
where such Inventory is located at a location of the United States government,
cause to be executed and delivered to the Collateral Agent contemporaneously
with any landlord’s waiver, bailee’s waiver, processor’s waiver or similar
document or notice that may be executed and delivered to the Collateral Agent;

 

(e)                                  promptly notify the Collateral Agent in
writing of any information that such Grantor has or may receive with respect to
such Grantor’s Collateral that might reasonably be determined to materially and
adversely affect the value thereof or the rights of the Collateral Agent and the
other Secured Parties with respect thereto;

 

17

--------------------------------------------------------------------------------


 

(f)                                    maintain such Grantor’s (i) Equipment in
good operating condition and repair, ordinary wear and tear excepted, making all
necessary replacements thereof so that the value and operating efficiency
thereof shall at all times be maintained and preserved, (ii) finished goods
Inventory in saleable condition, and (iii) other items of Collateral, taken as
an entirety, in such conditions as is consistent with generally accepted
business practices, ordinary wear and tear excepted;

 

(g)                                 deliver to the Collateral Agent, to hold as
security for the Obligations all certificated Investment Property (other than
Pledged Securities) that does not constitute Excluded Assets owned by such
Grantor, in suitable form for transfer by delivery, or accompanied by duly
executed instruments of transfer or assignment in blank, or in the event such
Investment Property is in the possession of a Securities Intermediary or
credited to a Securities Account, execute with the related Securities
Intermediary a Securities Account Control Agreement over such Securities Account
in favor of the Collateral Agent, for the benefit of the Secured Parties;

 

(h)                                 upon request of the Collateral Agent,
promptly take such action and promptly make, execute, and deliver all such
additional and further items, deeds, assurances, instruments and any other
writings as the Collateral Agent may from time to time deem necessary or
appropriate, including, without limitation, chattel paper, to carry into effect
the intention of this Agreement, or so as to completely vest in and ensure to
the Collateral Agent and the Secured Parties their respective rights hereunder
and in or to the Collateral.

 

11.                                 Grantors’ Obligations with Respect to
Intellectual Property.

 

(a)                                  No Grantor shall sell or assign its
interest in, or, except as permitted in the Indenture, grant any license or
sublicense with respect to, any Intellectual Property of such Grantor.  Any
attempted sale or license is null and void.  No Grantor shall use the
Intellectual Property of such Grantor in any manner that would jeopardize the
validity or legal status thereof.  Each Grantor shall comply with all patent
marking requirements as specified in 35 U.S.C. § 287.  Each Grantor shall
further conform its usage of any trademarks to standard trademark usage,
including, but not limited to, using the trademark symbols ®, ™, and SM where
appropriate.

 

(b)                                 Except as excused pursuant to the Indenture,
each Grantor shall have the duty to prosecute diligently any patent, trademark,
servicemark or copyright application pending as of the date of this Agreement or
thereafter until this Agreement shall have been terminated, to file and
prosecute opposition and cancellation proceedings and to do any and all acts
that are necessary or desirable to preserve and maintain all rights in the
Intellectual Property of such Grantor, including, but not limited to, payment of
any maintenance fees.  Any expenses incurred in connection with the Intellectual
Property of Grantors shall be borne by Grantors.  Grantors shall not abandon any
Intellectual Property, unless the Grantor otherwise determines in its reasonable
business judgment, that it no longer benefits from maintaining such Intellectual
Property.

 

18

--------------------------------------------------------------------------------


 

12.                                 Grantors’ Obligations with Respect to
Assigned Government Contracts.  Each Grantor shall, within a commercially
reasonable time period, notify the Collateral Agent in writing whenever a new
Assigned Government Contract comes into existence, and deliver to the Collateral
Agent (a) an executed Instrument of Assignment, and (b) an executed Notice of
Assignment of Claims.  With respect to any Government Contract that is not
already subject to an Instrument of Assignment and a Notice of Assignment of
Claim, upon the occurrence of an Event of Default, each Grantor shall promptly
execute and deliver to the Collateral Agent (i) an Instrument of Assignment, and
(ii) a Notice of Assignment of Claim.  The Collateral Agent is hereby authorized
to file, with the appropriate Governmental Authority, all Instruments of
Assignment and Notices of Assignment of Claim required to be delivered to the
Collateral Agent under the terms of this Agreement.

 

13.                                 Collections and Receipt of Proceeds by
Grantors.

 

Prior to exercise by the Collateral Agent of its rights under this Agreement,
both (i) the lawful collection and enforcement of all of the Accounts of each
Grantor, and (ii) the lawful receipt and retention by a Grantor of all Proceeds
of all of the Accounts and Inventory of such Grantor shall be as the agent of
the Collateral Agent for the benefit of the Secured Parties.

 

14.                                 Collections and Receipt of Proceeds by the
Collateral Agent.  During the continuance of an Event of Default, the Collateral
Agent shall, at all times, have the right, but not the duty, to collect and
enforce any or all of the Accounts of Grantors as the Collateral Agent may deem
advisable and, if the Collateral Agent shall at any time or times elect to do so
in whole or in part, the Collateral Agent shall not be liable to any Grantor
except for its own willful misconduct or gross negligence, if any.  Each Grantor
hereby constitutes and appoints the Collateral Agent, or the Collateral Agent’s
designated agent, as such Grantor’s attorney-in-fact to exercise, at any time,
all or any of the following powers which, being coupled with an interest, shall
be irrevocable until the Obligations are paid and performed in full (other than
contingent indemnification obligations) or the Defeasance thereof shall have
been consummated:

 

(a)                                  to receive, retain, acquire, take, endorse,
assign, deliver, accept and deposit, in the name of the Collateral Agent or any
Grantor, any and all of such Grantor’s cash, instruments, chattel paper,
documents, Proceeds of Accounts, Proceeds of Inventory, collection of Accounts,
and any other writings relating to any of the Collateral. Each Grantor hereby
waives presentment, demand, notice of dishonor, protest, notice of protest and
any and all other similar notices with respect thereto, regardless of the form
of any endorsement thereof.  Neither the Collateral Agent nor any Secured Party
shall be bound or obligated to take any action to preserve any rights therein
against prior parties thereto;

 

(b)                                 to transmit to Account Debtors of such
Grantors, on any or all of the Accounts of such Grantor, notice of assignment to
the Collateral Agent, for the benefit of the Secured Parties, thereof and the
security interest of the Collateral Agent, for the benefit of the Secured
Parties, and to request from such Account Debtors at any time, in the name of
the Collateral Agent or such Grantor, information concerning the Accounts of
such Grantor and the amounts owing thereon;

 

19

--------------------------------------------------------------------------------


 

(c)                                  to transmit to purchasers of any or all of
the Inventory of such Grantor, notice of the security interest of the Collateral
Agent, for the benefit of the Secured Parties, and to request from such
purchasers at any time, in the name of the Collateral Agent or such Grantor,
information concerning the Inventory of such Grantor and the amounts owing
thereon by such purchasers;

 

(d)                                 to notify and require Account Debtors on the
Accounts of such Grantor and purchasers of the Inventory of such Grantor to make
payment of their indebtedness directly to the Collateral Agent, for the benefit
of the Secured Parties;

 

(e)                                  to enter into or assent to such amendment,
compromise, extension, release or other modification of any kind of, or
substitution for, the Accounts of such Grantor, or any thereof, as the
Collateral Agent, at its election (or at the direction of the Required Holders),
may deem to be advisable;

 

(f)                                    to enforce the Accounts of such Grantor
or any thereof, or any other Collateral of such Grantor, by suit or otherwise,
to maintain any such suit or other proceeding in the name of the Collateral
Agent and to withdraw any such suit or other proceeding.  Each Grantor agrees to
lend every assistance requested by the Collateral Agent in respect of the
foregoing, all at no cost or expense to the Collateral Agent or the Secured
Parties and including, without limitation, the furnishing of such witnesses and
of such records and other writings as the Collateral Agent may require in
connection with making legal proof of any Account of such Grantor.  Each Grantor
agrees to reimburse the Collateral Agent and the Secured Parties in full for all
court costs and attorneys’ fees and every other cost, expense or liability, if
any, incurred or paid by the Collateral Agent or the Secured Parties in
connection with the foregoing, which obligation of such Grantor shall constitute
Obligations, shall be secured by the Collateral and shall bear interest, until
paid, at the Default Rate; and

 

(g)                                 to accept all collections in any form
relating to the Collateral, including remittances that may reflect deductions,
and to deposit the same, into a Cash Collateral Account or, at the option of the
Collateral Agent (at its election (or at the direction of the Required Holders),
to apply them as a payment on the Obligations.

 

15.                                 Collateral Agent’s Authority Under Pledged
Notes.  For the better protection of the Collateral Agent and the Secured
Parties hereunder, each Grantor has executed (or will execute, with respect to
future Pledged Notes) an appropriate endorsement on (or separate from) each
Pledged Note of such Grantor and has deposited (or will deposit, with respect to
future Pledged Notes) such Pledged Note with the Collateral Agent, for the
benefit of the Secured Parties.  Each Grantor irrevocably authorizes and
empowers the Collateral Agent, for the benefit of the Secured Parties, during
the continuance of an Event of Default, to (a) ask for, demand, collect and
receive all payments of principal of and interest on the Pledged Notes of such
Grantor; (b) compromise and settle any dispute arising in respect of the
foregoing; (c) execute and deliver vouchers, receipts and acquittances in full
discharge of the foregoing; (d) exercise, in the Collateral Agent’s discretion,
any right, power or privilege granted to the holder of any Pledged Note of such
Grantor by the provisions thereof including, without limitation, the right to
demand security or to waive any default thereunder; (e) endorse such Grantor’s
name to each check or other writing received by the Collateral Agent as a
payment or other proceeds of or

 

20

--------------------------------------------------------------------------------


 

otherwise in connection with any Pledged Note of such Grantor; (f) enforce
delivery and payment of the principal and/or interest on the Pledged Notes of
such Grantor, in each case by suit or otherwise as the Collateral Agent may
desire; (g) enforce the security, if any, for the Pledged Notes of such Grantor
by instituting foreclosure proceedings, by conducting public or other sales or
otherwise, and to take all other steps as the Collateral Agent, in its
discretion, may deem advisable in connection with the forgoing; provided,
however, that nothing contained or implied herein or elsewhere shall obligate
the Collateral Agent to institute any action, suit or proceeding or to make or
do any other act or thing contemplated by this Section 16 or prohibit the
Collateral Agent from settling, withdrawing or dismissing any action, suit or
proceeding or require the Collateral Agent to preserve any other right of any
kind in respect of the Pledged Notes and the security, if any, therefor.

 

16.                                 Commercial Tort Claims.  If any Grantor
acquires any commercial tort claims after the date hereof for a claim which
reasonably could be expected to exceed $1,000,000, such Grantor shall promptly
(but in any event within 5 Business Days after such acquisition) (i) deliver to
the Collateral Agent a written description of such commercial tort claim,
(ii) execute and deliver a supplement to this Agreement, pursuant to which such
Grantor shall grant a perfected security interest in all of its right, title and
interest in and to such commercial tort claim to the Collateral Agent, as
security for the Obligations (a “Commercial Tort Claim Assignment”) and
(iii) not in limitation but in furtherance of Section 5.1, file a financing
statement or amendment to a previously filed and effective financial statement
describing such commercial tort claim with sufficient particularity to the
extent necessary to perfect the Collateral Agent’s Lien therein.

 

17.                                 Use of Inventory and Equipment.  Until the
exercise by the Collateral Agent of its rights under this Agreement, each
Grantor may (a) retain possession of and use the Inventory and Equipment of such
Grantor in any lawful manner not inconsistent with this Agreement or with the
terms, conditions, or provisions of any policy of insurance thereon; (b) sell or
lease its Inventory in the ordinary course of business; and (c) use and consume
raw materials or supplies, the use and consumption of which are necessary in
order to carry on such Grantor’s business.

 

18.                                 Authorization and Appointments.

 

(a)                                  Each Grantor hereby irrevocably authorizes
and appoints the Company to take all such actions, and exercise all such powers,
as are granted to, or contemplated to be taken by, the Company pursuant to the
Indenture.

 

(b)                                 Each Grantor hereby agrees to, and hereby
ratifies, all authorizations and appointments granted by such Grantor to the
Collateral Agent, or contemplated to be given to the Collateral Agent by such
Grantor, under the terms of the Indenture.

 

19.                                 Default and Remedies.

 

19.1.                        The occurrence of an Event of Default, as defined
in the Indenture, shall constitute an Event of Default.

 

19.2.                        The Collateral Agent and the Secured Parties shall
at all times have the rights and remedies of a secured party under the U.C.C. as
in effect from time to time, in addition

 

21

--------------------------------------------------------------------------------


 

to the rights and remedies of a secured party provided elsewhere within this
Agreement, in any other related document executed by any Grantor or otherwise
provided in law or equity.  Upon the occurrence of an Event of Default and at
all times thereafter, the Collateral Agent (at its election (or at the direction
of the Required Holders)) may require each Grantor to assemble such Grantor’s
Collateral, which each Grantor agrees to do, and make it available to the
Collateral Agent at a reasonably convenient place to be designated by the
Collateral Agent.  The Collateral Agent (at its election (or at the direction of
the Required Holders)) may, with or without notice to or demand upon any Grantor
and with or without the aid of legal process, make use of such force as may be
necessary to enter any premises where the Collateral, or any part thereof, may
be found and to take possession thereof (including anything found in or on the
Collateral that is not specifically described in this Agreement, each of which
findings shall be considered to be an accession to and a part of the Collateral)
and for that purpose (at its election (or at the direction of the Required
Holders)) may pursue the Collateral wherever the same may be found, without
liability for trespass or damage caused thereby to a Grantor.  After any
delivery or taking of possession of the Collateral, or any thereof, pursuant to
this Agreement, then, with or without resort to any Grantor or any other Person
or property, all of which each Grantor hereby waives, and upon such terms and in
such manner as the Collateral Agent may deem advisable, the Collateral Agent (at
its election (or at the direction of the Required Holders)) may sell, assign,
transfer and deliver any of the Collateral at any time, or from time to time. 
No prior notice need be given to any Grantor or to any other Person in the case
of any sale of Collateral that the Collateral Agent determines to be perishable
or to be declining speedily in value or that is customarily sold in any
recognized market, but in any other case the Collateral Agent shall give
Grantors no fewer than ten days prior notice of either the time and place of any
public sale of the Collateral or of the time after which any private sale or
other intended disposition thereof is to be made.  Each Grantor waives
advertisement of any such sale and (except to the extent specifically required
by the preceding sentence) waives notice of any kind in respect of any such
sale.  At any such public sale, the Collateral Agent or any Secured Party may
purchase the Collateral, or any part thereof, free from any right of redemption,
all of which rights each Grantor hereby waives and releases.  After deducting
all related expenses, and after paying all claims, if any, secured by liens
having precedence over this Agreement, the Collateral Agent may apply the net
proceeds of each such sale to or toward the payment of the Obligations, whether
or not then due, in such order and by such division as the Collateral Agent (at
its election (or at the direction of the Required Holders)) may deem advisable.
Any excess, to the extent permitted by law, shall be paid to such Grantor, and
the obligors on the Obligations shall remain liable for any deficiency.  In
addition, during the continuance of an Event of Default, the Collateral Agent
shall at all times have the right to obtain new appraisals of each Grantor or
the Collateral, the cost of which shall be paid by such Grantor.

 

20.                                 Maximum Liability of Each Grantor and Rights
of Contribution. Anything in this Agreement or any other Loan Document to the
contrary notwithstanding, in no event shall the amount of the Obligations
secured by this Agreement by any Grantor exceed the maximum amount that (after
giving effect to the incurring of the obligations hereunder and to any rights to
contribution of such Grantor from other affiliates of the Company) would not
render the rights to payment of the Collateral Agent and the Secured Parties
hereunder void, voidable or avoidable under any applicable fraudulent transfer
law.  Grantors hereby agree as among themselves that, in connection with the
payments made hereunder, each Grantor shall have a right of contribution from
each other Grantor in accordance with applicable law.  Such contribution rights
shall be waived until such time as the Obligations have been irrevocably paid in
full, and no Grantor shall exercise any such contribution rights until the
Obligations have been irrevocably paid in full.

 

22

--------------------------------------------------------------------------------


 

21.           Reasonable Care by Collateral Agent. The Collateral Agent shall be
deemed by each Grantor to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which the Collateral Agent accords its own
similar property.

 

22.           Indemnity. Without duplication of any amounts payable under any
other similar indemnity provision set forth in the Indenture or any other
Indenture Documents, each Grantor shall, jointly and severally: (i) pay all
out-of-pocket costs and expenses of the Collateral Agent incurred in connection
with the administration of and in connection with the preservation of rights
under, and enforcement of, and any renegotiating or restructuring of this
Agreement and any amendment, waiver or consent relating thereto (including,
without limitation, the reasonable fees and disbursements of counsel for the
Collateral Agent); (ii) pay and hold the Collateral Agent and the other Secured
Parties harmless from and against any and all present and future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to this Agreement and
save the Collateral Agent and the other Secured Parties harmless from and
against any and all liabilities with respect to or resulting from any delay or
omission to pay any such taxes, charges or levies; and (iii) indemnify the
Collateral Agent and each of the other Secured Parties, and each of their
respective officers, directors, shareholders, employees, representatives and
agents from and hold each of them harmless against any and all costs, losses,
liabilities, claims, obligations, suits, penalties, judgments, damages or
expenses incurred by or asserted against any of them (whether or not any of them
is designated a party thereto) arising out of or by reason of this Agreement or
any transaction contemplated hereby (including, without limitation, any
investigation, litigation or other proceeding related to this Agreement),
including, without limitation, the reasonable fees and disbursements of counsel
incurred in connection with any such investigation, litigation or other
proceeding.  Notwithstanding anything in this Agreement to the contrary, such
Grantor shall not be responsible to the Collateral Agent or any other Secured
Party for any costs, losses, damages, liabilities or expenses which result from
the gross negligence or willful misconduct on the part of such Collateral Agent
or any other Secured Party.  Each Grantor’s obligations under this Section shall
survive any termination of this Agreement.

 

23.           Waiver of Claims. Except as otherwise provided in this Agreement
or prohibited by law, EACH GRANTOR HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, NOTICE AND JUDICIAL HEARING IN CONNECTION WITH THE
COLLATERAL AGENT’S TAKING POSSESSION OR SALE OR THE COLLATERAL AGENT’S
DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT LIMITATION, ANY AND ALL
PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR REMEDIES AND ANY SUCH
RIGHT WHICH SUCH GRANTOR WOULD OTHERWISE HAVE UNDER THE CONSTITUTION OR ANY
STATUTE OF THE UNITED STATES OR OF ANY STATE, and each Grantor hereby further
waives (and releases any cause of action and claim against the Collateral Agent
as a result of), to the fullest extent permitted by law: (a) all damages
occasioned by such taking of possession, collection or sale except any damages
which are the direct result of the Collateral Agent’s gross

 

23

--------------------------------------------------------------------------------


 

negligence or willful misconduct; (b) all other requirements as to the time,
place and terms of sale or other requirements with respect to the enforcement of
the Collateral Agent’s rights hereunder; (c) demand of performance or other
demand, notice of intent to demand or accelerate, notice of acceleration,
presentment, protest, advertisement or notice of any kind to or upon such
Grantor or any other person or entity; and (d) all rights of redemption,
appraisement, valuation, diligence, stay, extension or moratorium now or
hereafter in force under any applicable law in order to delay the enforcement of
this Agreement.

 

24.           Interpretation.  Each right, power or privilege specified or
referred to in this Agreement is cumulative and in addition to and not in
limitation of any other rights, powers and privileges that the Collateral Agent
may otherwise have or acquire by operation of law, by contract or otherwise.  No
course of dealing by the Collateral Agent in respect of, nor any omission or
delay by the Collateral Agent in the exercise of, any right, power or privilege
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right, power or privilege preclude any other or further exercise
thereof or of any other right, power or privilege, as the Collateral Agent may
exercise each such right, power or privilege either independently or
concurrently with others and as often and in such order as the Collateral Agent
may deem expedient.  No waiver, consent or other agreement shall be deemed to
have been made by the Collateral Agent be binding upon the Collateral Agent in
any case unless specifically granted by the Collateral Agent in writing, and
each such writing shall be strictly construed.  The captions to sections herein
are inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement.

 

25.           Notice. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to a Grantor, mailed or
delivered to it, addressed to it at the address specified on the signature
page of this Agreement, if to the Collateral Agent, mailed or delivered to it,
addressed to the address of the Collateral Agent specified on the signature
pages hereof or, as to each party, at such other address as shall be designated
by such party in a written notice to each of the other parties.  All notices,
statements, requests, demands and other communications provided for hereunder
shall be deemed to be given or made when delivered or two Business Days after
being deposited in the mail with postage prepaid by registered or certified
mail, addressed as aforesaid, or sent by facsimile with telephonic confirmation
of receipt, except that notices from a Grantor to the Collateral Agent pursuant
to any of the provisions hereof shall not be effective until received by the
Collateral Agent.

 

26.           Successors and Assigns.  This Agreement shall be binding upon each
Grantor and their respective successors and assigns and shall inure to the
benefit of and be enforceable and exercisable by the Collateral Agent on behalf
of and for the benefit of Secured Parties and their respective successors and
assigns.

 

27.           Severability.  If, at any time, one or more provisions of this
Agreement is or becomes invalid, illegal or unenforceable in whole or in part,
the validity, legality and enforceability of the remaining provisions shall not
in any way be affected or impaired thereby.

 

28.           Termination.  At such time as the Obligations are paid and
performed in full (other than contingent indemnification obligations) or the
Defeasance thereof shall have been consummated, the Grantors shall have the
right to terminate this Agreement. Upon written

 

24

--------------------------------------------------------------------------------


 

request of Grantors, the Collateral Agent shall authorize the filing by the
Grantors of appropriate termination statements, cancel all control agreements
and return all physically pledged Collateral, and Grantors will indemnify the
Collateral Agent in all respects for all costs incurred by the Collateral Agent
in connection with such termination.

 

29.           Entire Agreement.  This Agreement integrates all of the terms and
conditions with respect to the Collateral and supersedes all oral
representations and negotiations and prior writings, if any, with respect to the
subject matter hereof.

 

30.           Headings; Execution.  The headings and subheadings used herein are
for convenience of reference only and shall be ignored in interpreting the
provisions of this Agreement.  This Agreement may be executed by facsimile
signature, which, when so executed and delivered, shall be deemed to be an
original.

 

31.           Additional Grantors.  Additional Subsidiaries may become a party
to this Agreement by the execution of a Security Agreement Joinder and delivery
of such other supporting documentation, corporate governance and authorization
documents, and an opinion of counsel, as required by Section 4.16 of the
Indenture.

 

32.           Governing Law; Submission to Jurisdiction.  The provisions of this
Agreement and the respective rights and duties of each Grantor, and the
Collateral Agent hereunder shall be governed by and construed in accordance with
New York law, without regard to principles of conflicts of laws. Each Grantor
hereby irrevocably submits to the non-exclusive jurisdiction of any New York
state or federal court sitting in New York county, New York, over any such
action or proceeding arising out of or relating to this Agreement, any Indenture
Document or any related document, and each Grantor hereby irrevocably agrees
that all claims in respect of such action or proceeding may be heard and
determined in such New York state or federal court.  Each Grantor hereby
irrevocably waives, to the fullest extent permitted by law, any objection it may
now or hereafter have to the laying of venue in any such action or proceeding in
any such court as well as any right it may now or hereafter have to remove such
action or proceeding, once commenced, to another court on the grounds of FORUM
NON CONVENIENS or otherwise.  Each Grantor agrees that a final, nonappealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.

 

[Remainder of page intentionally left blank.]

 

25

--------------------------------------------------------------------------------


 

JURY TRIAL WAIVER.  EACH GRANTOR, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT, OR OTHERWISE, AMONG GRANTORS, COMPANY, COLLATERAL AGENT AND
THE SECURED PARTIES, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED
TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH
THIS AGREEMENT OR ANY NOTE OR OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED
OR DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Security
Agreement as of the date first written above.

 

Address:

4820 Eastgate Mall

 

ACQUISITION CO. LANZA PARENT

 

San Diego, California 92121

 

 

 

Attention: Legal Department

 

By:

/s/ Deanna Lund

 

 

 

Name:

Deanna Lund

 

 

 

Title:

Executive Vice President & Chief Financial Officer

 

 

 

 

Address:

4820 Eastgate Mall

 

LANZA ACQUISITION CO.

 

San Diego, California 92121

 

 

 

Attention: Legal Department

 

By:

/s/ Deanna Lund

 

 

 

Name:

Deanna Lund

 

 

 

Title:

Executive Vice President & Chief Financial Officer

 

 

 

 

Address:

CCS-Corporate Capital Markets

 

WILMINGTON TRUST FSB,

 

50 South Sixth Street, Suite 1290

 

as Collateral Agent

 

Minneapolis, MN 55402-1544

 

 

 

Attention: Jane Schweiger

 

By:

/s/ Timothy P. Mowdy

 

Facsimile No: (612) 217-5651

 

Name:

Timothy P. Mowdy

 

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------